EXHIBIT REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 30, 2008, by and among TELKONET, INC., a Utah corporation(the “Company”), and the undersigned Buyers listed on Schedule I attached hereto(each, a “Buyer” and collectively, the “Buyers”). WHEREAS: A.In connection with the Securities Purchase Agreement by and among the parties hereto of even date herewith (the “Securities Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue and sell to the Buyers (i) secured convertible debentures (the “Convertible Debentures”) which shall be convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock,” as converted, the “Conversion Shares”) in accordance with the terms of the Convertible Debentures, and (ii) warrants (the “Warrants”), which will be exercisable to purchase shares of Common Stock (as exercised, collectively, the “Warrant Shares”).Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities Purchase Agreement. B.To induce the Buyers to execute and deliver the Securities Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute(collectively, the “Securities Act”), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Buyers hereby agree as follows: 1.DEFINITIONS. As used in this Agreement, the following terms shall have the following meanings: (a)“Effectiveness Deadline” means, with respect to any Registration Statement required to be filed hereunder, the later to occur of (i) the 60th calendar day following the date such Registration Statement is filed, provided, however, in the event the Company is notified by the U.S. Securities and Exchange Commission (“SEC”) that the Registration Statement will not be reviewed or is no longer subject to further review and comments, the Effectiveness Date as to such Registration Statement shall be the fifth Trading Day following the date on which the Company is so notified if such date precedes the date required above, and (ii) the fifth Trading Day following the Third Closing Date or, if the parties terminate the Securities Purchase Agreement with respect to the Third Closing or the Second
